Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “spring means” on line 7 of claim 1 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “spring” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-9 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: On page 5, lines 11 and 12 the spring means has been defined as a coil spring.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

For more information, see MPEP § 2173 el seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim element “pump means” starting on line 8 of claim 1 is a means (or step) plus function limitation that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. The term “pump means” is not used or defined in the specification.
Applicant is required to:

(b)    Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
(c)    State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification that perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Additionally, in regard to claim 4, it appears that “threaded" has been misspelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Olson 2009/0242588 in view of Humphreys 6,158,674 and Brown 5,033,655. Olson discloses: A liquid soap dispenser (as disclosed in paragraph 3, Olson is a shampoo dispenser wherein shampoo is a specialized soap as claimed for the hair) comprising:
a container (30) including a quantity of liquid soap therein (as disclosed in paragraph 3), at least a portion of said container having a flexible outer wall (as disclosed in paragraph 14);
an upper surface (the top surface of 19) adjacent the top of said container, said upper surface being mounted for movement between an upper position and a lower position;

a valve (28 or 58) located adjacent the bottom of said container and communicating with said quantity of liquid soap within said container:
substantially as claimed but does not disclose spring means biasing said upper surface into said upper position or said valve being biased into a closed condition but opening to dispense some liquid soap from the bottom of said container when said flexible wall of said container is squeezed.
In regard to the spring means biasing said upper surface into said upper position; Humphreys teaches another pump type hand lotion and soap dispenser as taught on column 1, lines 8-10, having a spring 78 for the purpose of automatically returning the pump to the start position. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the pump of Olson with a spring as, for example, taught by Humphreys in order to automatically return the pump to the start position.
In regard to said valve being biased into a closed condition but opening to dispense some liquid soap from the bottom of said container when said flexible wall of said container is squeezed: Brown teaches another viscous material squeeze dispenser with top and bottom dispensing openings and further teaches placing a biased valve 32 as claimed at the bottom of the dispenser for the purpose of automatically closing the valve when the container is not being squeezed. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the dispenser of Olson with a biased bottom valve as, for example, taught by Brown in order to automatically close the valve when the container is not being squeezed.
In regard to claims 2 and 3, Brown teaches the bottom valve to be a self-sealing silicone rubber valve on column 4, lines 32-52.
.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Olson 2009/0242588 in view of Humphreys 6,158,674 and Brown 5,033,655 as applied to claim 1 above and further in view of Ting 2013/0037557. Olson discloses: A liquid soap dispenser including a removable bottom 34 or 52 substantially as claimed but does not disclose the bottom to be threaded. However, Ting teaches another pump type hand lotion and soap dispenser as taught on paragraph 4, also with a removable bottom 40 having the removable bottom 40 being threaded at 30, 46 for the purpose of providing a well-known and easily manufactured means to attach the removable bottom. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the dispenser of Olson with a threaded bottom as, for example, taught by Ting in order to provide a well-known and easily manufactured means to attach the removable bottom.
In regard to claims 5-7, Olson discloses the bottom to include the opening or valve, to gain access to the container interior and to be a stand as shown in the figures.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Olson 2009/0242588 in view of Humphreys 6,158,674 and Brown 5,033,655 as applied to claim 1 above and further in view of Kharbanda 2015/0217314. Olson discloses: A liquid soap dispenser including a bottom tray 34 or 56 substantially as claimed but does not disclose a suction cup. However, Kharbanda teaches another pump type hand lotion and soap dispenser as taught on paragraph 3 having a suction cup 202 for the purpose of better securing the dispenser. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the dispenser of Olson with a suction cup as, for example, taught by Kharbanda in order to better secure the dispenser.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang teaches another pump dispenser which teaches the unclaimed subject matter of a dip .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754